 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       NATHAN VARGAS,                                  No. 2: 18-cv-2774 TLN KJN P
12                       Plaintiff,
13            v.                                         ORDER
14       THOMAS BANSURIE,
15                       Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 23, 2019, the undersigned granted plaintiff thirty days to

19   complete and return to the court the USM-285 form and two copies of his October 15, 2018

20   complaint necessary for service of defendant Thomas Banasurie.1 (ECF No. 35.) In the

21   alternative, plaintiff was granted thirty days to file an amended complaint. (Id.)

22           On November 6, 2019, plaintiff returned forms for service of Thomas Hernandez, rather

23   than Thomas Banasurie. (ECF No. 37.) If plaintiff wishes to change the name of defendant

24   Thomas Bansurie to Thomas Hernandez, he is required to file an amended complaint naming

25   Thomas Hernandez as a defendant.

26   ////

27
     1
       On December 21, 2018, service on defendant Banasurie was returned unexecuted. (ECF No.
28   19.)
                                                   1
 1          Because it appears that plaintiff intends to name a new defendant, plaintiff is granted

 2   thirty days to file an amended complaint. If plaintiff does not file an amended complaint within

 3   that time, the undersigned will recommend that this action be dismissed.

 4          Accordingly, IT IS HEREBY ORDERED:

 5          1.   Plaintiff is granted thirty days from the date of this order to file an amended

 6               complaint; failure to file an amended complaint within that time will result in a

 7               recommendation of dismissal of this action;

 8          2. The Clerk of the Court is directed to send plaintiff the form for a civil rights complaint

 9               by a prisoner.

10   Dated: November 14, 2019

11

12

13

14
     Varg2774.ord
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
